On May 8, 1986, the defendant pleaded guilty to the crime of attempted rape in the first degree as part of a plea bargain pursuant to which he expected to receive a sentence of 4 to 8 years’ imprisonment. Such a sentence was imposed on June 2, 1986. However, that sentence was subsequently vacated and, on November 19, 1986, the court imposed a shorter sentence of 2Vz to 7 Vi years’ imprisonment. The defendant now argues, for the first time on appeal, that he should have been allowed to withdraw his plea once it was determined that the promised sentence could not be imposed since it was apparently illegal. This argument has not been preserved for appellate review, and review in the interest of justice is unwarranted. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.